Citation Nr: 0003564	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected mechanical low back 
pain, from the initial grant of service connection.  

2.  Entitlement to a compensable evaluation for service-
connected residuals of a nasal fracture, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from May 1987 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 decision by the 
RO which, in part, granted service connection for mechanical 
low back pain, rated 10 percent disabling, and residuals of a 
nasal fracture and residual scar from umbilical hernia 
repair, each rated noncompensable.  In December 1998, the 
Board assigned an increased rating to 10 percent for hernia 
repair scar, effective from January 21, 1995, the date of 
receipt of the veteran's original claim, and remanded the 
remaining two issues for additional development.  

By rating action in September 1999, the RO assigned an 
increased rating to 20 percent for the service-connected low 
back disorder, effective from January 21, 1995, the date of 
receipt of the veteran's original claim, and continued the 
noncompensable evaluation for residuals of a nasal fracture.  

By rating action in June 1999, the RO denied service 
connection for sinusitis and allergy reaction.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

The issue pertaining to the back will be the subject of the 
Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Since service connection was granted, the residuals of 
the veteran's nasal fracture have not caused marked 
interference with breathing, significant obstruction of 
either nasal passage.  


CONCLUSION OF LAW


The criteria for a compensable evaluation for service-
connected residuals of a nasal fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.97, Part 4, including Diagnostic Codes 6599-6502 (as in 
effect prior to October 7, 1996), and 6599-6502 (as in effect 
from October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On general VA examination in February 1995, the veteran 
reported a history of nose injuries.  The examiner noted that 
the veteran reported that he broke his nose twice while 
playing basketball in service.  The veteran reported that he 
had occasional sinus problems and obtained relief with over-
the-counter medications.  The examiner indicated that he 
found no evidence of any obvious deformity on examination.  

By rating action in March 1995, service connection was 
established, in part, for residuals of a nasal fracture based 
on evidence of treatment for the disability in service.  The 
RO assigned a noncompensable rating for the nasal fracture 
based on the absence of any demonstrable residuals on VA 
examination.  

A copy of VA outpatient record indicated that the veteran was 
treated for a fever and cough in December 1995.  He indicated 
that he had a running nose.  No other pertinent findings were 
noted.  The diagnosis was fever and a cough, rule out 
pneumonia.  

On VA examination of the nose and sinuses in March 1997, the 
veteran reported that he had a stuffy nose, and that he used 
over-the-counter medications on occasion.  On examination, 
the nasal vestibule, right and left nasal cavities, septum, 
floor of the nose, and inferior meatus were all normal.  The 
inferior turbinate, middle meatus, mid turbinate, 
sphenoethomoidal recess, olfactory area, and superior 
turbinate were all indicated as probably normal.  The 
paranasal sinuses were minimally tender.  X-ray studies 
showed a healed nondisplaced nasal fracture and normal 
sinuses.  The diagnosis was mild nasal obstruction.  

On a VA fee basis ear, nose and throat examination in July 
1999, the veteran reported that he had twice fractured his 
nose in service, and that he also worked painting ships 
without a respirator while in the military.  The veteran 
complained of persistent congestion, chronic sneezing, a 
runny nose, and itching in his eyes and nose since service.  
He also reported recurrent sinus infections about three times 
a year since 1989.  The veteran's current medications 
included Guaifenesin and a saline nasal mist.  His medical 
history was significant for allergic rhinitis and sinusitis.  
On examination, the veteran's tympanic membranes were intact, 
bilaterally with no erythema or drainage.  The external nose 
was free of any gross deformities, and the nasal cavity 
demonstrated bilateral patency.  There was a slight deviation 
of the septum which was not obstructing, and there was no 
evidence of any masses or lesions.  There were no purulent 
secretions, and the mucosa was slightly erythematous and 
moist.  The turbinates were free of any enlargement, and the 
oropharynx was free of any postnasal drainage.  The 
impressions included history of nasal fractures, times two; 
history of chemical exposure, i.e., paint.  The examiner 
suggested that the veteran undergo allergy testing and a CT 
scan of his paranasal sinuses to see if there was any 
anatomical reason for his complaints.  

As noted above, service connection for residuals of nasal 
fracture was established by rating action in March 1995.  
Initially, a noncompensable evaluation was assigned for the 
nasal fracture, effective from January 21, 1995, the date 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2) (1999).  The veteran disagreed with the 
evaluation assigned and this appeal ensued.  Thereafter, in 
September 1999, the RO continued the noncompensable rating 
for the residuals of a nasal fracture.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone several VA examinations, and all VA treatment 
records have been obtained.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Under 38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

Before specifically addressing the question of the rating to 
be assigned the fractured nose, it should be pointed out that 
the schedular criteria by which respiratory system 
disabilities are rated changed during the pendency of the 
veteran's appeal to the Board.  Therefore, adjudication of a 
claim for an increase for the fractured nose must now include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  (The Board notes that the 
veteran was advised of the new criteria in the most recent 
Supplemental Statement of the Case.)  

The old criteria provided for a 10 percent evaluation when 
there was marked interference with breathing space due to 
traumatic deflection of the nasal septum.  With only slight 
symptoms, the disability was rated noncompensable.  38 C.F.R. 
§ Part 4.97, DC 6502 (prior to October 7, 1996).  Under the 
revised rating criteria, a 10 percent evaluation is assigned 
when there is 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side due to 
traumatic deviation of the septum.  

In this case, the objective medical evidence from the two VA 
examinations conducted during the pendency of this appeal do 
not show marked interference with breathing or more than mild 
obstruction of either nasal passage.  When examined by VA in 
March 1997, the examiner noted that the left nasal passage 
sounded obstructed.  However, the objective findings on 
examination were entirely normal.  Furthermore, x-ray studies 
at that time showed well-healed, nondisplaced nasal passages 
and normal sinuses.  The diagnosis was mild nasal 
obstruction.  When examined in July 1999, there was slightly 
deviation of the septum but no obstruction.  The examiner 
indicated that there were no lesions or masses, and no gross 
deformities of the nose.  The turbinate were not enlarged, 
there were no purulent secretions, and the nasal cavity was 
wide open.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is appropriate given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran currently has marked 
interference with breathing or complete obstruction of one 
nasal passage or more than 50 percent obstruction on both 
sides, a 10 percent rating is not warranted under either 
under the old or revised rating criteria.  Accordingly, the 
Board finds no basis for the assignment of a compensable 
rating under either the old or the revised rating criteria.  


ORDER

A compensable rating for service-connected residuals of a 
nasal fracture is denied.  



REMAND

Although this matter was remanded in December 1998, the Board 
finds that A new VA examination is necessary.  In DeLuca v. 
Brown, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1999) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999).  The Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

The Board notes that the veteran underwent a spine 
examination in connection with the Remand request.  However, 
the examination report does not fully satisfy the mandates 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and the 
Board's December 1998 remand language.  Specifically, while 
the examiner noted that pain would limit functional ability 
during a flare-up, he did not express this in terms of 
additional loss of range of motion, if feasible.  In light of 
the absence of this necessary information, a new examination 
is required.  Finally, the examiner did not answer other 
questions posed.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran should be 
obtained and reviewed.  

Finally, the Board stresses to the veteran that, although the 
VA has a duty to assist the veteran with the development of 
the evidence in connection with his claim, the duty to assist 
is not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since 1995 for complaints related to the 
service connected low back disability.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
his low back disability since 1995, which 
have not already been associated with the 
claims file, should be obtained and made 
of record.  

3.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic examination to 
determine the severity of his low back 
disability.  The claims folder, including 
this Remand, must be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should address the following 
questions.  It would be helpful if the 
examiner prefaces his/her answers with 
the number of the question he/she is 
answering:

I.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the lumbosacral spine and 
indicate the normal ranges of 
motion.  

II.  The examiner should note 
whether there is listing of whole 
spine to opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending or otherwise, loss 
of lateral spine motion, unilateral, 
in standing position or abnormal 
mobility on forced motion.

III.  The examiner should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable due to 
the service-connected disability.  
These determinations must be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

IV.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
lumbosacral spine is used repeatedly 
over time.  This determination must 
also be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  If this determination 
cannot be made, the examiner should 
indicate the reason(s) why.

4.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the issue 
remaining on appeal.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of DeLuca.  The veteran and 
his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans ' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

